UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2011 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 001-11807 DAEGIS INC. (Exact name of registrant as specified in its charter) Delaware 94-2710559 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) Number) Address of principal executive offices: 1420 Rocky Ridge Drive, Suite 380, Roseville, California 95661 Registrant’s telephone number, including area code: (916) 218-4700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act), YES oNOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:14,639,977 shares of common stock, $0.001 par value, as of July 31, 2011. DAEGIS INC.
